Citation Nr: 0831689	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  08-09 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
education benefits in the amount of $3,411.80, to include the 
preliminary issue of the validity of the debt.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2004 to June 
2005, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of the Atlanta 
Education Center that determined that there was an 
overpayment of $3,411.80 in VA education benefits under the 
Selected Reserve Education Assistance Program of 10 U.S.C., 
Chapter 1607.
The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claim.

The veteran contends that the debt of $3,411.80 was not 
properly created and that collection of that amount should be 
waived.  Specifically, she asserts that she applied for and 
received $3,411.80 in education benefits under the Selected 
Reserve Education Assistance Program (GI Bill) of 10 U.S.C., 
Chapter 1607, for the time period between August 2005 and 
April 2007 and that the debt therefore is not valid.

Education benefits are available to members of the Selected 
Reserve under the GI Bill.  Specifically, 10 U.S.C., Chapter 
1607 of the GI Bill extends benefits to any member of a Guard 
or Reserve unit who served on active duty after September 11, 
2001, for a contingency operation and who served at least 90 
consecutive days or more.  Individuals become eligible as 
soon as they reach the 90 day point, regardless of duty 
status.  Additionally, individuals released before the 90 day 
point for disability incurred during or aggravated by the 
line of duty will receive benefits at a 40 percent rate.  The 
period of entitlement to benefits is 36 months.  Restoration 
of entitlement applies for those who were forced to withdraw 
after becoming eligible.  Individuals are eligible for 
benefits as long as they remain within their component.  
Individuals leaving their component will lose eligibility.  
Individuals released for disability which is not the result 
of misconduct will have 10 years from the date of eligibility 
to use benefits.  10 U.S.C.A. §§ 16162, 16163 (2007).

In the case of a person who is separated from the Selected 
Reserve of the Ready Reserve or the Ready Reserve because of 
a disability which was not the result of the individual's own 
willful misconduct incurred on or after the date on which 
such person became entitled to educational assistance, such 
person's entitlement to educational assistance expires at the 
end of the 10-year period beginning on the date on which such 
person became entitled to such assistance.  10 U.S.C.A. 
§ 16164 (2007).

The record reflects that while the veteran was a member of 
the Reserves, she was called to active duty from February 
2004 to June 2005.  She became eligible for education 
benefits under 10 U.S.C., Chapter 1607 on May 26, 2004. 
Following her discharge from military service on June 2, 
2005, the veteran was awarded a total of $3,411.80 in 
education benefits under 10 U.S.C., Chapter 1607 for the 
period from August 22, 2005 through April 30, 2007.  However, 
the Department of Defense subsequently informed VA that the 
veteran's eligibility for benefits under 10 U.S.C., Chapter 
1607 had ended as of June 30, 2005 due to her discharge from 
the military.  Disputing that finding, the veteran now 
maintains that she was discharged because of service-
connected disabilities and is therefore entitled to education 
benefits for 10 years following her date of eligibility under 
10 U.S.C., Chapter 1607.  10 U.S.C.A. §§ 16162, 16163, 16164 
(2007).  

The evidence of record includes a letter dated in August 2005 
informing the veteran that she had been awarded service 
connection for vasovagal syncope and lumbar strain, effective 
June 3, 2005.  On the other hand, subsequent VA 
correspondence dated in August 2007 indicates that because 
the veteran's disability was determined by a Physical 
Evaluation Board to have existed prior to her entry into 
service, she was not entitled to receive education benefits 
due to disability pursuant to 10 U.S.C., Chapter 1607.  Id.  

However, while the Board is not currently persuaded that the 
provisions of 10 U.S.C.A. § 16163 would in any way help the 
veteran in this matter, as a previous member of the Selective 
Reserve, it is conceivable that the veteran could be entitled 
to application of the provisions of 10 U.S.C.A. § 16164, 
which allows persons separated from the Selected Reserve of 
the Ready Reserve or the Ready Reserve because of a 
disability which was not the result of the individual's own 
willful misconduct incurred on or after the date on which 
such person became entitled to educational assistance, to 
continue to be entitled to educational assistance until the 
end of the 10-year period beginning on the date on which such 
person became entitled to such assistance.  The Board further 
notes that the December 2007 statement of the case did not 
include the provisions of 10 U.S.C.A. § 16164 or a discussion 
of the provisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The record currently before the Board also does not contain 
the Physical Evaluation Board report, service medical 
records, rating decisions, and related evidence pertaining to 
the veteran's claims for disability compensation benefits.  
To the contrary, the only evidence before the Board is the 
education folder, which includes the August 2005 letter 
informing the veteran that her service connection claims for 
vasovagal syncope and lumbar strain had been granted, but 
does not include the underlying documentation pertaining to 
those claims.  Because the records contained in veteran's 
disability compensation claims folder could have an impact on 
the issue of whether the debt in this case was properly 
created, they are relevant and should be obtained prior to 
further disposition of the matter on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
veteran's education folder all records 
and documentation pertaining to any 
prior claim for disability benefits 
compensation, including the claims for 
service connection for vasovagal 
syncope and lumbar strain that are 
referenced in the education folder.  
Specifically, all active duty and 
Reserve service personnel and medical 
records, Physical Evaluation Board 
reports, and rating decisions, should 
be obtained. 

2.  Then, after ensuring any other 
necessary development has been 
completed, review the record and 
adjudicate the threshold question of 
whether the overpayment of Reserve 
Education Assistance Benefits at issue 
in this case was properly created and 
the amount of any overpayment.  If an 
overpayment is found to have been 
properly created, the Committee should 
then complete any additional 
development deemed appropriate, review 
the expanded record, and then determine 
if a waiver of the overpayment is 
warranted.  If the Committee's 
determination remains adverse to the 
veteran, issue a supplemental statement 
of the case that includes the 
provisions of 10 U.S.C.A. § 16164 
(2007) and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).




________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

